Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed June 28, 2022.  
Claims 1-3, 6-15, 21-23 and 28-31 are pending in the present application.

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 28, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 28, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 6-15 and 28-31 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed August 19, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 118-125 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed February 5, 2020 are acknowledged.  However, the Drawings are objected to because some Drawings reference the colors “green”, “blue”, “red”, and “gray”.  See Figures 3, 5, 11, 14, 18-22, 29 and 35, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  
Also, the Drawings are objected to because Figures 3, 7F, 7G, 14C and 20A are illegible.  Appropriate correction is required. 


Specification
The disclosure is objected to because of the following informalities: Tables 3 and 4 are illegible.  Appropriate correction is required.  
Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOs., but which are not so identified.  For example, see Tables 1 and 5.  The above are examples and does not indicate that the Examiner has made an exhaustive review of the application.  Applicant must fully comply with the sequence rules for any response to this action to be considered fully responsive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-15 and 28-31 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over U.S. Patent Publication 20212/0277111 A1 to Crabtree et al. (hereinafter, “Crabtree”, submitted on the IDS filed August 19, 2020).
The claims are drawn to a method of generating a neuron from an adult somatic cell comprising: (i) providing an adult somatic cell, at least one miRNA capable of providing access to motor neuron genes in the adult somatic cell, and transcription factors; (ii) providing at least one miRNA to the adult somatic cell; and (iii) providing the transcription factors to the adult somatic cell, resulting in conversion of the adult somatic cell into a converted neuron, wherein, the transcription factors are selected from the group consisting of: motor neuron transcription factors ISL1 and LHX3; and striatal-enriched factors CTIP2, DLX1, DLX2, and MYT1L (CDM); a method of modeling a neurodegenerative disease comprising: (i) providing a fibroblast from a subject with a neurodegenerative disease; and (ii) providing miR-9/9* and miR-124 (miR-9/9*-124) and transcription factors to the fibroblast are selected from the group consisting of: motor neuron transcription factors ISL1 and LHX3; and striatal-enriched factors CTIP2, DLX1, DLX2, and MYT1L (CDM); and a method of treating a neurodegenerative disease, disorder, or condition in a subject, comprising: (i) providing an adult fibroblast, (ii) administering a cell-conversion agent comprising miR-9/9* and miR-124 (miR-9/9*-124) and transcription factors to the adult fibroblast, resulting in a converted neuron: (i) administering the converted neuron to subject. wherein, the transcription factors are selected from the group consisting of: motor neuron transcription factors ISL1 and LHX3 and striatal-enriched factors CTIP2, DLX1, DLX2, and MYTL1 (CDM).
Crabtree is relevant and relied upon in its entirety.  Crabtree discloses a method of generating a neuron from an adult somatic cell (converting non-neuronal somatic cells into induced neuronal cells, by contacting a non-neuronal somatic cell with a microRNA mediated neuronal cell induction agent, Para. [0051], comprising: (i) providing an adult somatic cell, Para. [0078]; human adult fibroblasts were converted by miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26, (ii) providing at least one miRNA to the somatic cell (human adult fibroblasts were converted by miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26; and (iii) providing one or more transcription factors to the somatic cell, resulting in conversion of the somatic cell into a converted neuron (human adult fibroblasts were converted by miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26.
Crabtree further discloses wherein the adult somatic cell is an adult human fibroblast of mesodermal origin (examples of non-neuronal somatic cells include differentiating or differentiated cells from mesodermal, for example fibroblast, Para. [0078]; human adult fibroblasts were converted by miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26.
Crabtree further discloses wherein the miRNA is selected from miR-9/9* and miR-124, miR-9/9*-124 (human adult fibroblasts were converted by miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26.
Crabtree further discloses wherein the miRNA, miR-9/9*-124, is expressed in the somatic cell by transduction (fibroblasts were transduced to express miR-9/9*-124, Para. [0181]; the one or more transcription factors, optionally a motor neuron transcription factor or a striatal-enriched factor, are expressed in the somatic cell by transduction (fibroblasts were transduced to express miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26; where induced cells expressed ... striatal markers, Para. [0150]; for conversion of fibroblasts into spinal motor neurons, Para. [079]; or the converted neuron is a motor neuron or a medium spiny neuron (MSN) (conversion of fibroblasts into spinal motor neurons, Para. [0079]; where the induced neuronal cell may be further characterized as sharing one or more phenotypic traits with a naturally occurring neuronal cell, such as but not limited to medium spiny neurons, Para. [0049].
Crabtree further discloses wherein the miRNA, miR-9/9*-124, or the one or more transcription factors, is expressed in the somatic cell by viral vector transduction, optionally lentivirus transduction (where fibroblasts were infected with lentivirus to overexpress either miR-9/9* and -124, Para. [007); miR-9/9*-124-overexpressing lentivirus, Para. [007); for conversion of fibroblasts into spinal motor neurons by using at least one of Ascl1, Brn2, MYT1L1, LHX3, Hb9, Is111, Para. [0079]; comprising striatal markers DLX5, CTIP2, Para. [0150); comprising a MYT1L1 agent, Para. [0079]; using transcription factors including MYT1L1, Para. [0056]; we prepared a single lentiviral vector that expresses both precursors of miR-9/9* and miR-124, miR-9/9*-124, Para. [01451).
Crabtree further discloses wherein a viral vector expresses miRNA, miR-9/9*-124 and an anti-apoptotic gene, BCL-XL, beneficial for neuronal conversion, under a doxycycline-inducible promoter (fibroblasts were infected with lentivirus to overexpress either miR-9/9* and -124, Para. [007]; BCL-XL cDNA was cloned downstream of a Dex-inducible promoter, Para. [0135], [0136]; expressing BCL-XL, an anti-apoptotic member of the BCL-2 protein family, dramatically reduces cell death during the conversion and allows more efficient conversion of human fibroblasts to neurons, Para. [0154].
Crabtree further discloses wherein the miRNA or transcription factors are cloned into a lentiviral plasmid; a lentivirus is produced and the somatic cells are infected: the lentivirus genome comprises miRNA or one or more transcription factors and is transfected into the fibroblast genome, resulting in a transduced fibroblast cell; and the miRNA or transcription factors are stably expressed by the transduced fibroblast cell (where vectors that deliver nucleic acids comprise plasmids or minicircle DNAs, Para. [0051]; where fibroblasts were transduced to express miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26, and where these findings show that transient expression of miR-9/9*-124 leads to a stable neuronal genetic circuit.
Crabtree further discloses wherein the miRNA or the one or more transcription factors are administered exogenously to the somatic cells (where microRNA mediated induction is mediated by three different microRNAs, e.g., miR-9*, miR-9 and miR-124, or where a single vector may be employed to introduce the expression cassettes of interest, or where a separate vector may be employed for each expression cassette, Para. [0055]); where polypeptides may be produced recombinantly, as a fusion polypeptide with a heterologous polypeptide, Para. [0068]. 
Crabtree further discloses wherein the miR-9/9*-124 initiates switching of chromatin-remodeling.  It is noted that miR-124 suppresses the function of REST, Co-REST and SCP1 in neurons as evidenced by Åkerblom et al. (The Neuroscientist, 2014 Vol. 20:235-242).
Crabtree further discloses wherein the converted neuron is selected from the group consisting of: a motor neuron (Para. [0079], a spinal motor neuron (Para. [0079], a cortical neuron (to promote differentiation of corticocortical projection neurons, e.g. callosal neurons, cells may be contacted with Satb2 polypeptides or nucleic acids encoding those polypeptides, Para. [0074], a striatal neuron (striatal markers DLX5, CTIP2, Para. [0150], a dopaminergic neuron (conversion of fibroblasts into dopaminergic neurons, Para. [0079], a GABAergic neuron (the use of miR9*, miR124, Ascl1 and MYT1L produces populations of neurons about 50% of which appear to be inhibitory neurons, as determined by anti-GABA antibody staining, Para. [0156], and a cholinergic neuron (to promote differentiation into cholinergic neurons, cells may also be contacted with LHX8 polypeptides or nucleic acids encoding these polypeptides, Para. [0074]).
Crabtree further discloses wherein the converted neuron phenotypically resembles endogenous motor neurons when compared using immunostaining analysis or gene expression profiling.  A number of analytical methods involving immunostaining and electrophysiological studies  for comparison of gene expression profiles are known.  The converted neuron resembles endogenous motor neurons when compared using electrophysiological tests, immunostaining or co-culture tests.  See Materials and Methods.
Crabtree discloses a method of modeling a neurodegenerative disease (wherein animal models may be used for experimental investigations, Para. [0119] comprising: (i) providing a fibroblast from a subject with a neurodegenerative disease (authentic disease models can be constructed from the fibroblasts of individuals with specific neurologic diseases, Para. [0156]; and (ii) providing miR-9/9* and miR-124 (miR-9/9*-124) and one or more transcription factors to the fibroblast (using non-neuronal somatic cells that include differentiating or differentiated cells from mesodermal, for example fibroblast, Para. [0078]); where human adult fibroblasts were converted by miR-9/9*-124 and MYT1L, Para. [0032] and [0156] and Figure 26.
Crabtree further discloses wherein the neurodegenerative disease, disorder, or condition is selected from one or more of the group consisting of: (i) a motor neuron disease; (ii) spinal cord injury (SCI); (iii) Amyotrophic Lateral Sclerosis (ALS); or (iv) Huntington's Disease (HD) or Alzheimer’s Disease (AD) (where subjects in need of neuron replacement therapy, e.g., a subject suffering from a neurological condition associated with the loss of neurons or with aberrantly functioning neurons, could especially benefit from therapies that utilize cells derived by the methods of the invention where examples of such diseases, disorders and conditions include neurodegenerative diseases such as Alzheimer's Disease, Huntington's Disease, Amyotrophic Lateral Sclerosis, Multiple Sclerosis, and spinal cord injury, Para. [0097]).
Before the effective filing date of the claimed invention, it was obvious to devise a method of generating a neuron from an adult somatic cell comprising: (i) providing an adult somatic cell, at least one miRNA capable of providing access to motor neuron genes in the adult somatic cell, and transcription factors; (ii) providing at least one miRNA to the adult somatic cell; and (iii) providing the transcription factors to the adult somatic cell, resulting in conversion of the adult somatic cell into a converted neuron, wherein, the transcription factor is MYT1L as taught and suggested by the prior art of Crabtree.
A person of ordinary skill in the art would have been motivated and expected reasonable success to have the miRNA comprise miR-9/9* and miR-124 since the prior art of Crabtree taught miR-124 (when overexpressed together with miR-9*) in fibroblasts successfully induces the conversion to neurons.
For the reasons above, claims 1-3, 6-15 and 28-31 are anticipated by or obvious over Crabtree, absent some evidence to the contrary.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635